MORROW, P. J.
The offense is robbery; penalty assessed at confinement in the penitentiary for fifteen years.
The indictment appears regular and regularly presented. There are no complaints of the rulings of the trial court upon the admission of evidence, or other matters of procedure brought forward by bills of exception.
Save in the entry of the judgment, no fault in the procedure has been perceived. The judgment and sentence will be reformed so as to conform to the Indeterminate Sentence Law (article 775, C. C. P.), 'by virtue of which the appellant should be condemned to suffer confinement in the State Penitentiary for a period of not less than five nor more than fifteen years.
As reformed, the judgment will ‘be affirmed.